Exhibit 10.1

AMENDMENT NUMBER 6

TO THE

WILLBROS GROUP, INC.

AMENDED AND RESTATED

2006 DIRECTOR RESTRICTED STOCK PLAN

1. Purposes. The purposes of this Amendment are to amend the Willbros Group,
Inc. Amended and Restated 2006 Director Restricted Stock Plan, as subsequently
amended by Amendments Number 1 through 5 (as amended, the “Plan”), to provide
that an Initial Award to an Eligible Director shall be prorated based on the
number of days to be served by such Eligible Director prior to such Eligible
Director’s receipt of his or her first Annual Award and to increase the amount
of the Initial Award. Terms used in this Amendment and not defined herein shall
have the meanings ascribed to such terms in the Plan.

2. Amendment. Section 6(a) of the Plan shall be amended to read in its entirety
as follows:

“(a) Initial Award. On the Initial Award Date, an Eligible Director shall be
awarded that number of Shares of Restricted Stock or RSRs determined by
(i) dividing $75,000 by the Fair Market Value on the date of the Award, or if
such day is not a trading day on the NYSE, on the immediately preceding trading
day, and (ii) multiplying the quotient calculated per (i) by a fraction the
denominator of which is 365 and the numerator of which is the number of days
from and including the Initial Award Date until and including the day before the
Eligible Director is awarded his or her first Annual Award. Notwithstanding the
foregoing sentence, no Initial Award shall be granted to an Eligible Director
who is first elected to the Board at the Annual Meeting. The number of Shares or
RSRs so determined shall be rounded to the nearest number of whole Shares or
RSRs (subject to adjustment as provided in Section 9). Except as otherwise
provided herein, the Shares or RSRs subject to an Initial Award shall vest on
the first anniversary of the date of the Award.”

3. No Change. Except as specifically set forth herein, this Amendment does not
change the terms of the Plan.

4. Effective Date. This Amendment shall take effect and be adopted as of
August 23, 2012.

Executed as of August 23, 2012.

 

    WILLBROS GROUP, INC. ATTEST:      

/s/ Lori Pinder

    By:  

/s/ Robert R. Harl

Lori Pinder       Robert R. Harl Secretary       President and Chief Executive
Officer

Approved by the Board of Directors as of August 23, 2012.